JOHNSON, Acting Chief Judge.
Appellant seeks reversal of the denial of his motion to vacate judgment and sentence upon the ground, inter alia, that the trial court erred in accepting his plea of guilty to the charge of carrying a concealed weapon without first making a determination as to the factual basis for the plea.
We agree that error occurred in this regard and reverse and remand this case with instructions that the trial court comply with the mandatory language of Criminal Procedure Rule 3.170(j). Lyles v. State, 299 So.2d 146 (Fla.App. 1st, 1974).
Due to the' conflict between the decisions of this Court in the cases of Lyles v. State, supra, and Estes v. State, 294 So.2d 122 (Fla.App. 1st, 1974), both such cases currently pending review in the Florida Supreme Court, we certify the present case to the Florida Supreme Court with the suggestion that it be consolidated or considered with the Lyles and Estes cases.
*178MILLS, J., concurs.
BOYER, J., dissents.